Citation Nr: 1041822	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
pelvic mass/benign pelvic lipoma.  

2.  Entitlement to service connection for chronic left leg venous 
insufficiency, to include as secondary to a benign pelvic lipoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse






ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from August 1983 to November 
1983 and from April 1987 to September 1994.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2006 by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).

The Board previously remanded the Veteran's claim in June 2010, 
for further development.  


FINDINGS OF FACT

1.  The Veteran complained of, and was treated for, left leg pain 
and swelling in-service and has provided a competent and credible 
account of experiencing such symptoms since separation.  

2.  After separation, the Veteran was diagnosed with a benign 
pelvic lipoma and chronic left leg venous insufficiency.

3.  The most probative medical evidence of record tends to 
suggest there is a connection between the Veteran's in-service 
and post-service left leg symptoms and a benign pelvic lipoma.  

4.  The most probative medical evidence of record tends to 
suggest there is a connection between the Veteran's chronic left 
leg venous insufficiency and the residuals of a benign pelvic 
lipoma.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the Veteran's 
favor, the criteria for service connection for the residuals of a 
benign pelvic lipoma are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

2.  With the resolution of reasonable doubt in the Veteran's 
favor, the criteria for service connection for the chronic left 
leg venous insufficiency, as secondary to the residuals of a 
benign pelvic lipoma, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1133 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board has considered the Veteran's claims with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcomes 
described below, no conceivable prejudice to the Veteran could 
result from the adjudication of the present claims.  In this 
regard, the agency of original jurisdiction will be responsible 
for addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the awards.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection Contentions and Regulations

The Veteran presently seeks to establish service connection for 
(i) the residuals of a benign pelvic lipoma and (ii) chronic left 
leg venous insufficiency.  The Veteran maintains that he 
experienced left leg pain and swelling in-service, which was an 
early manifestation of a benign pelvic lipoma and chronic left 
leg venous insufficiency.  See Board Hearing Trans., December 
2009, p. 9-10.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and, (3) generally, medical evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Benign Pelvic Lipoma Claim

At the outset, the Board notes that service treatment records 
document the in-service onset, and the Veteran's complaints of, 
left leg pain and swelling (hereinafter, left leg symptoms).  See 
Note of Acute Medical Care, April 21, 1994; Physical Profile, 
September 12, 1990.  The medical evidence of record also confirms 
his post-service benign pelvic lipoma diagnosis (surgically 
removed).  See Opinion/Statement, VA Physician, January 30, 2007; 
VA Examination Report, January 11, 2006; Statement, VA Physician, 
October 27, 2005.  Accordingly, the determinative issue in the 
present matter is whether there is any relationship between the 
Veteran's military service, to include left leg symptoms, and a 
benign pelvic lipoma, to include residuals.  

	Background 

The Veteran was provided a VA examination in January 2006.  The 
examiner, after reviewing the medical and lay evidence of record, 
opined that it was "hard to define as to...onset, but the 
[Veteran] at the time of discharge....did not have any evidence of 
[any] abdominal lipoma."  Essentially, the examiner reasoned, as 
no abdominal lipoma was diagnosed in-service or at separation, 
the Veteran's claimed abdominal lipoma was not likely related to 
military service.  

In a January 2009 statement, a VA physician detailed the 
Veteran's the post-service treatment for chronic left leg venous 
insufficiency and an abdominal lipoma, beginning in July 2005.  
The VA physician then stated "I would speculate that the lipoma 
may have been present at the time of [the Veteran's] military 
service."

A June 2010 VA examiner's opinion was obtained pursuant to the 
Board's remand instructions, to clarify and reconcile the medical 
evidence of record.  Referencing relevant medical and lay 
evidence of record, the VA examiner opined that

It is clear that [the] veteran had left leg pain and 
swelling on an ongoing basis through the time of his 
discharge from active duty.  This would indicate that 
the condition which was first attributed to erythema 
nodosum persisted even after there was no further 
evidence of erythema nodosum.  Therefore, there must 
have been another cause for the condition....Lipomas 
can be very slow growing...[and] [i]t is not 
inconceivable to have a lipoma persisting for over 10 
years without being noted.  There does not appear to 
have been any CT scans or other tests which would 
have found this while on active.  Therefore, it is 
reasonable to assume that the pain and swelling that 
the veteran had on active duty could have been caused 
by [the] effects of the lipoma.

The examiner then specifically opined that it was at least as 
likely as not that the Veteran's in-service left leg symptoms 
were an early manifestation of a benign pelvic lipoma.

	Analysis

As an initial matter, the Board finds the Veteran's account in-
service and post-service left leg symptoms to be competent and 
credible.  Indeed, to the extent the Veteran's statements merely 
provide an account of symptoms within his personal observation he 
is competent to detail such matters.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although service treatment 
records are negative of any diagnosed pelvic mass, the Veteran 
has provided a consistent account of left leg symptoms, including 
sworn testimony before the Board, making his statements in this 
regard credible.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 
(Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. 
App. 362, 367-68 (2005) (it is the Board's responsibility, as 
fact-finder, to determine the credibility and weight to be given 
to the evidence).  

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  As the January 2009 VA physician's opinion on its 
face is speculative, it lacks any probative value; however, the 
June 2010 VA examiner's opinion, weighing in favor of the 
Veteran's claim, is the most probative medical evidence of 
record.  The January 2010 VA examiner provided a clear medical 
opinion that the Veteran's in-service and post-service left leg 
symptoms were likely the early manifestations of the benign 
pelvic lipoma diagnosed after separation, based on (i) the 
examiner's relevant medical expertise; (ii) service and post-
service medical records; and (iii) the Veteran's competent and 
credible account of symptomatology.  In essence, the Board finds 
that this opinion provided clear analysis of the medical and lay 
evidence of record to support the favorable opinion, which makes 
the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  

Conversely, the Board finds the January 2006 VA examination 
opinion of lesser probative value, as the examiner only stated it 
was "hard to define as to...the onset" of the Veteran's benign 
pelvic mass and, relied solely on the absence of any notation of 
the disorder in service and at service separation to suggest the 
disorder was not related to military service.  

In sum, the most probative medical evidence of record, at a 
minimum, tends to relate the Veteran's in-service and post-
service left leg symptoms to a benign pelvic lipoma.  
Accordingly, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the criteria to establish service 
connection for the residuals of a benign pelvic lipoma are met.  

Chronic Left Leg Venous Insufficiency Claim

As previously noted, the Veteran presently seeks to establish 
service connection for chronic left leg venous insufficiency.  
With respect to this claim, the analysis may be stated briefly.  
The competent medical evidence of record confirms the Veteran has 
currently diagnosed chronic left leg venous insufficiency.  See 
"Diagnosis," VA Examination Report, October 11, 2008; 
"Impression," VA Examination Report, January 11, 2006.  
Additionally, all medical evidence of record suggests this 
disorder was caused by, and/or related to, a diagnosed benign 
pelvic lipoma.  (The mass had compressed regional veins.)  Given 
the aforementioned evidence and the grant herein of service 
connection for the residuals of a benign pelvic lipoma, the 
Board, resolving all reasonable doubt in favor of the Veteran, 
finds that the criteria to establish service connection for 
chronic left leg venous insufficiency, as secondary to the 
residuals of a benign pelvic lipoma, are met.  


ORDER

Service connection for the residuals of a benign pelvic lipoma is 
granted.

Service connection for chronic left leg venous insufficiency, as 
secondary to the residuals of a benign pelvic lipoma, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


